 

Blue Sphere Corporation 8-K [blsp-8k_103116.htm] 

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

DOCUMENT SPA-10212016

This Securities Purchase Agreement (this “Agreement”) is dated as of October 24,
2016, between Blue Sphere Corporation, a Nevada corporation (the “Issuer”) and
[________] (the “Investor”) (referred to collectively herein as the “Parties”).

WHEREAS, the Issuer’s Board of Directors is expected to vote in favor of a
resolution permitting the Issuer’s Board of Directors to conduct a reverse split
of the Issuer’s common stock in a ratio to be determined by the Issuer’s Board
of Directors (the “Reverse Split”);

WHEREAS, the Issuer intends to seek the written consent of a majority of the
outstanding voting securities of the Issuer in favor of a resolution permitting
the Reverse Split;

WHEREAS, the Issuer intends to file an S-1 registration statement with the SEC
by December 15, 2016 (the “Registration Statement”) pursuant to which the Issuer
intends to conduct a public offering of its securities to raise gross proceeds
to the Issuer of at least $15,000,000 (the “Public Offering”);

WHEREAS, the Issuer will be applying to NASDAQ or NYSE MKT to uplist its common
stock for trading on The NASDAQ Capital Market or NYSE MKT;

WHEREAS, the Issuer has engaged Maxim Group as the investment bank to conduct
the Public Offering;

WHEREAS, the Issuer anticipates closing the Public Offering prior to April 15,
2017;

WHEREAS, the Issuer is seeking financing as a bridge until completion of the
Public Offering; and

WHEREAS, the Issuer desires to sell and the Investor desires to purchase a
Promissory Note, issued by the Issuer to the Investor, in the form of Exhibit A
attached hereto (the “Note”), a Warrant to purchase 6,666,666 shares of the
Issuer’s common stock for a period of five (5) years from the date hereof,
issued by the Issuer to the Investor, in the form of Exhibit B attached hereto
(the “Warrant”), and shares of common stock of the Issuer (the “Origination
Shares,” and together with the Note and the Warrant, the “Securities”) as set
forth below.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Issuer and the Investor agree as follows:

ARTICLE I PURCHASE AND SALE

1.1       

Purchase and Sale. Upon the terms and subject to the conditions set forth
herein, the Issuer agrees to sell, and the Investor agrees to purchase the Note,
in an aggregate principal amount of $1,053,000, a Warrant to purchase 6,666,666
shares of Issuer common stock with an aggregate exercise price of $500,000, and
such number of Origination Shares as provided below. The Investor shall deliver
to the Issuer, via wire transfer, immediately available funds at such times and
in such amounts as set forth in the Funding Schedule attached as an exhibit to
the Note (the “Purchase Price”) and the Issuer shall deliver to the Investor the
Note, the Warrant, and the Origination Shares, and the Issuer and the Investor
shall deliver any other documents or agreements related to this transaction.

1.2       

Effective Date. This Agreement will become effective only upon occurrence of the
two following events: execution of this Agreement, the Note, and the Warrant by
both the Issuer and the Investor, and delivery of the first payment of the
Purchase Price by the Investor to the Issuer.

1 

 

 

1.3       

Origination Shares. The Issuer shall deliver the Origination Shares to the
Investor as follows:

1.3.1       

Origination Share Pricing. On the fifth (5th) trading day after the pricing of
the Public Offering, but in no event later than April 15, 2017, the Issuer shall
deliver to the Investor such number of duly and validly issued, fully paid and
non-assessable Origination Shares as equals 25% of the Consideration paid by the
Investor to the Issuer under the Note (the “Origination Dollar Amount”) divided
by the lowest of (i) the lowest daily closing price of the Issuer’s common stock
during the ten days prior to delivery of the Origination Shares or during the
ten days prior to the date of this Agreement (in each case subject to adjustment
for stock splits), (ii) 80% of the common stock offering price of the Public
Offering, (iii) 80% of the unit price offering price of the Public Offering (if
applicable), or (iv) the exercise price of any warrants issued in the Public
Offering. It is the Issuer’s and the Investor’s expectation that the issuance
date of the Origination Shares dates back to the effective date of this
Agreement for purposes of Rule 144 under the Securities Act of 1933, as amended
(“Rule 144”).

1.3.2       

Origination Share Pricing Reset. In the event that the Public Offering is not
completed before April 15, 2017, so long as the Investor owns any of the
Origination Shares at the time of a subsequent public offering where the pricing
terms from paragraph 1.3.1 above would result in a lower Origination Share
pricing, the Origination Shares pricing shall be subject to a reset based on the
same pricing terms as described in paragraph 1.3.1 above (such that the
Origination Shares issuance price would be reduced and the number of Origination
Shares issued would be increased to equal the Origination Dollar Amount). It is
the Issuer’s and the Investor’s expectation that the issuance date of any
repriced Origination Shares dates back to the effective date of this Agreement
for purposes of Rule 144 under the Securities Act of 1933, as amended (“Rule
144”).

1.4       

Additional Payments. The Funding Schedule to the Note contemplates the Investor
paying additional payments of Consideration to the Issuer (each, an “Additional
Payment”) up to a total Consideration amount of $1,000,000. Within three (3)
trading days after the Investor makes any Additional Payment to the Issuer under
the Note, the Issuer shall execute and deliver to the Investor an additional
warrant in the form of the Warrant issued hereunder with an aggregate exercise
amount equal to 100% of the Principal Sum attributable to the Additional Payment
made by the Investor, a per share Exercise Price equal to the Exercise Price
then in effect on the Warrant, the number of shares for which the warrant is
exercisable equal to the aggregate exercise amount for the additional warrant
divided by the Exercise Price per share, and any such Warrant will be
immediately exercisable upon the date of issuance of such Warrant. For example,
if the Investor makes an Additional Payment of $100,000 and the Exercise Price
of the Warrant is $0.05 per share on the date of the Additional Payment, the
Principal Sum attributable to the Additional Payment will be $100,000 and the
Issuer shall execute and deliver to the Investor a Warrant exercisable to
purchase 2,000,000 shares with an Exercise Price per share of $0.05 and an
aggregate exercise amount of $100,000.

ARTICLE II BRIDGE LOAN

2.1       

Recitals. The Issuer represents and warrants to the Investor that the first six
recitals set forth above are true as of the date of this Agreement.

2.2.       

Investor Participation. The Issuer and the Investor may mutually agree to
restructure the Securities as part of the Public Offering.

ARTICLE III MISCELLANEOUS

3.1       

Successors and Assigns. This Agreement may not be assigned by the Issuer. The
Investor may assign any or all of its rights under this Agreement and agreements
related to this transaction. The terms and conditions of this Agreement shall
inure to the benefit of, and be binding upon, the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors, any rights, remedies, obligations or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

2 

 

 

3.2       

Reservation of Shares. At all times during which the Note is outstanding or the
Investor owns any Warrant exercisable for shares of the Issuer, the Issuer will
reserve for the Investor from its authorized and unissued shares of common stock
a number of shares of not less than five times the number of shares necessary to
provide for the issuance of common stock upon the full conversion of the Note
and upon full exercise of such Warrants (the share reservation may be used
interchangeably for conversions of the Note or exercise of the Warrants) and the
Issuer will reserve for the Investor $500,000 worth of shares of common stock
for issuance of Origination Shares to the Investor. The Issuer initially shall
reserve 50,000,000 shares of Common Stock for the Investor for the Note and the
Warrant and 7,000,000 shares of common stock for issuance of the Origination
Shares. The Issuer represents that upon its issuance of shares of common stock
to the Investor, such shares will be duly and validly issued, fully paid and
non-assessable. The Issuer agrees that its entering into this Agreement and its
issuance of the Note and the Warrant constitutes full authority to its officers,
agents and transfer agents who are charged with the duty of executing and
issuing shares to execute and issue the necessary shares of common stock upon
the conversion of the Note and the exercise of the Warrant and to execute and
issue the Origination Shares. No further approval or authority of the
stockholders or the Board of Directors of the Issuer will be required for the
issuance and sale of the Securities to be sold by the Issuer as contemplated by
the Agreement or for the issuance of the shares contemplated by the Note, the
shares contemplated by the Warrant, or the Origination Shares contemplated by
this Agreement. The Issuer represents that ClearTrust, LLC serves as the
Issuer’s transfer agent as of the date of this Agreement. The Issuer
acknowledges that ClearTrust LLC is a party to an irrevocable instruction and
share reservation letter agreement between the Issuer, the transfer agent and
the Investor regarding the Note and the Warrant and is a party to an irrevocable
instruction and share reservation letter agreement between the Issuer, the
transfer agent and the Investor regarding the Origination Shares. The Issuer
agrees that the Issuer’s use of ClearTrust LLC as its transfer agent is material
to the Investor, that the Issuer may not terminate or replace ClearTrust LLC as
the Issuer’s transfer agent without obtaining the Investor’s written consent
thirty days in advance of such termination or replacement, and that the Issuer
must provide the Investor, within five business days following the termination,
resignation or replacement of ClearTrust LLC or any subsequent transfer agent
irrevocable instruction and share reservation letters, executed by the Issuer
and the new transfer agent, providing rights to the Investor identical to the
rights provided to the Investor in the irrevocable instruction and share
reservation letters between the Issuer, the Investor, and ClearTrust LLC. The
Issuer further agrees that every provision in the irrevocable instruction and
share reservation letter agreements are also material to the Investor such that
the Investor would not otherwise enter into this Agreement.

3.3       

Rule 144 Tacking Back and Registration Rights. Whenever the Note or Warrant or
any other document related to this transaction provides that a conversion
amount, make-whole amount, penalty, fee, liquidated damage, or any other amount
or shares (a “Tack Back Amount”) tacks back to the original date of the Note,
Warrant, or document for purposes of Rule 144 or otherwise, in the event that
such Tack Back Amount was registered or carried registration rights, then that
Tack Back Amount shall have the same registration status or registration rights
as were in effect immediately prior to the event that gave rise to such Tack
Back Amount tacking back. For example, if the Investor converts a portion of the
Note and receives registered shares and the Investor later rescinds that
conversion, the conversion amount would be returned to the principal balance of
the Note and upon any future conversion of the Note the amount converted would
be convertible into shares registered on that registration statement.

3.4       

Terms of Future Financings. Until such time as the closing of the Public
Offering, upon any issuance by the Issuer or any of its subsidiaries of any
security with any term more favorable to the holder of such security or with a
term in favor of the holder of such security that was not similarly provided to
the Investor in the Note or the warrants, such term, at the Investor’s option,
shall become a part of the transaction documents with the Investor. The types of
terms contained in another security that may be more favorable to the holder of
such security include, but are not limited to, terms addressing conversion
rights, conversion discounts, conversion lookback periods, interest rates,
original issue discounts, stock issuance or sale price pursuant to a stock
purchase or stock issuance, and warrant coverage.

In addition, until such time as the closing of the Public Offering, if the
Issuer shall issue or sell Common Stock, or grant any option to purchase, or
sell or grant any right to reprice, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock (including pursuant to the terms of any outstanding securities
issued prior to the issuance of this security (including, but not limited to,
warrants, convertible notes, or other agreements)) or any security entitling the
holder thereof (including pursuant to sales, grants, conversions, warrant
exercises or other issuances to the Investor as a result of these Transaction
Documents, prior transaction documents, or future transaction documents) to
acquire Common Stock, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive Common Stock (a “Common Stock Equivalent”) at an effective price per
share less than that of the Investor, then simultaneously with the consummation
of each dilutive issuance the price for the Investor shall be reduced (and only
reduced) and consequently the number of Shares issuable to the Investor shall be
increased (and only increased). Such adjustment shall be made to the Note, such
Warrants, or Origination Shares whenever such Common Stock or Common Stock
Equivalents are issued.

3 

 

 

The Issuer shall notify the Investor of such additional or more favorable term,
including the applicable issuance price, or applicable reset price, exchange
price, conversion price, exercise price and other pricing terms, and, at any
time while the Note or any warrant is outstanding, the Investor may request of
the Issuer and/or its transfer agent (and they will provide) a schedule of all
issuances since the date of this Agreement of shares of common stock or of
securities entitling the holder thereof to acquire shares of common stock,
including, without limitation, any debt, preferred stock, right, option, warrant
or other instrument that is convertible into or exercisable or exchangeable for,
or otherwise entitles the holder thereof to receive, shares of common stock of
the Issuer.

3.5       

One Year Prohibition on Issuances of Securities. For a period of one year after
the closing of the Public Offering, the Issuer shall not issue or sell Common
Stock, or grant any option to purchase, or sell or grant any right to reprice,
or otherwise dispose of or issue (or announce any offer, sale, grant or any
option to purchase or other disposition) any Common Stock (including pursuant to
the terms of any outstanding securities issued prior to the closing of the
Public Offering (including, but not limited to, warrants, convertible notes, or
other agreements)) or any security entitling the holder thereof to acquire
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive Common
Stock (a “Common Stock Equivalent”) at an effective price per share less than
the greatest of (i) the Exercise Price then in effect of any Warrant issued to
the Investor, (ii) the common stock offering price in the Public Offering, (iii)
the unit price offering price in the Public Offering (if applicable), and (iv)
the exercise price of any warrants issued in the Public Offering.

3.6       

Prohibition on Debt and Variable Securities. So long as the Note is outstanding,
the Issuer shall not, without the written consent of the Investor, issue (i) any
debt (including, but not limited to any loan, bond, note, debenture, lien,
mortgage, debt security, convertible security, or variable rate security),
provided that such limitation on debt issuances shall only apply to Blue Sphere
Corporation and shall not include any commercial debt financing, equipment
financing, or seller financing in connection with the Company’s subsidiary
project level financings or other project level activities, or (ii) any Variable
Security. A Variable Security is any security issued by the Issuer that (i) has
or may have conversion rights of any kind, contingent, conditional or otherwise
in which the number of shares that may be issued pursuant to such conversion
right varies with the market price of the common stock; (ii) is or may become
convertible into common stock (including without limitation convertible debt,
warrants or convertible preferred stock), with a conversion or exercise price
that varies with the market price of the common stock, even if such security
only becomes convertible or exercisable following an event of default, the
passage of time, or another trigger event or condition; or (iii) was issued or
may be issued in the future in exchange for or in connection with any contract,
security, or instrument, whether convertible or not, where the number of shares
of common stock issued or to be issued is based upon or related in any way to
the market price of the common stock, including, but not limited to, common
stock issued in connection with a Section 3(a)(9) exchange, a Section 3(a)(10)
settlement, or any other similar settlement or exchange.

3.7       

Governing Law, Legal Proceedings, and Arbitration. This Agreement will be
governed by, construed and enforced in accordance with the substantive laws of
the State of Nevada, without regard to the conflict of laws principles thereof.
The parties hereby warrant and represent that the selection of Nevada law as
governing under this Agreement (i) has a reasonable nexus to each of the Parties
and to the transactions contemplated by the Agreement; and (ii) does not offend
any public policy of Nevada, Florida, or of any other state, federal, or other
jurisdiction.

Any action brought by either party against the other arising out of or related
to this Agreement, or any other agreements between the parties, shall be
commenced only in the state or federal courts of general jurisdiction located in
Miami-Dade County, in the State of Florida, except that all such disputes
between the parties shall be subject to alternative dispute resolution through
binding arbitration at the Investor’s sole discretion and election (regardless
of which party initiates the legal proceedings). The parties agree that, in
connection with any such arbitration proceeding, each shall submit or file any
claim which would constitute a compulsory counterclaim within the same
proceeding as the claim to which it relates. Any such claim that is not
submitted or filed in such proceeding shall be waived and such party will
forever be barred from asserting such a claim. Both parties and the individuals
signing this Note agree to submit to the jurisdiction of such courts or to such
arbitration panel, as the case may be.

4 

 

 

 

If the Investor elects alternative dispute resolution by arbitration, the
arbitration proceedings shall be conducted in Miami-Dade County and administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules and Mediation Procedures in effect on the date of this
Agreement, except as modified by this Agreement. The Investor’s demand for
arbitration shall be made in writing, delivered to the other party, and filed
with the American Arbitration Association. The American Arbitration Association
must receive the demand for arbitration prior to the date when the institution
of legal or equitable proceedings would be barred by the applicable statute of
limitations, unless legal or equitable proceedings between the parties have
already commenced, and the receipt by the American Arbitration Association of a
written demand for arbitration also shall constitute the institution of legal or
equitable proceedings for statute of limitations purposes. The parties shall be
entitled to limited discovery at the discretion of the arbitrator(s) who may,
but are not required to, allow depositions. The parties acknowledge that the
arbitrators’ subpoena power is not subject to geographic limitations. The
arbitrator(s) shall have the right to award individual relief which he or she
deems proper under the evidence presented and applicable law and consistent with
the parties’ rights to, and limitations on, damages and other relief as
expressly set forth in this Agreement. The award and decision of the
arbitrator(s) shall be conclusive and binding on all parties, and judgment upon
the award may be entered in any court of competent jurisdiction. The Investor
reserves the right, but shall have no obligation, to advance the Issuer’s share
of the costs, fees and expenses of any arbitration proceeding, including any
arbitrator fees, in order for such arbitration proceeding to take place, and by
doing so will not be deemed to have waived or relinquished its right to seek the
recovery of those amounts from the arbitrator, who shall provide for such relief
in the final award, in addition to the costs, fees, and expenses that are
otherwise recoverable. The foregoing agreement to arbitrate shall be
specifically enforceable under applicable law in any court having jurisdiction
thereof.

3.8       

Right to Specific Performance and Injunctive Relief. Nothing herein shall limit
the Investor’s right to pursue any remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. In this regard, the Issuer hereby agrees that the Investor
will be entitled to obtain specific performance and/or injunctive relief with
respect to the Issuer’s failure to timely deliver shares of common stock as
required pursuant to the terms of the Note or the Warrant or the Issuer’s
obligations regarding the reservation of shares and its transfer agent,
including the use, termination, replacement or resignation of the transfer agent
and the obligation to deliver an irrevocable instruction and share reservation
letter with any subsequent transfer agent. The Issuer agrees that, in such
event, all requirements for specific performance and/or preliminary and
permanent injunctive relief will be satisfied, including that the Investor would
suffer irreparable harm for which there would be no adequate legal remedy. The
Issuer further agrees that it will not object to a court or arbitrator granting
or ordering specific performance or preliminary and/or permanent injunctive
relief in the event the Investor demonstrates that the Issuer has failed to
comply with any obligation herein. Such a grant or order may require the Issuer
to immediately issue shares to the Investor, and/or require the Issuer to
immediately satisfy its obligations regarding the reservation of shares and its
transfer agent, including the use, termination, replacement or resignation of
the transfer agent and the obligation to deliver an irrevocable instruction and
share reservation letter with any subsequent transfer agent. The Issuer further
expressly waives any right to any bond in connection with any temporary or
preliminary injunction.

3.9       

Due Diligence. Issuer has performed due diligence and background research on
Investor and its affiliates including, without limitation, Justin Keener, to its
satisfaction, including but not limited to a “Google search” and FINRA Expedited
Proceeding No. FPI110005. Issuer, being aware of the information, acknowledges
and agrees that such information, or any similar information, has no bearing on
the transactions contemplated by these documents and agrees it will not use any
such information as a defense to performance of its obligations under these
documents or in any attempt to avoid, modify, or reduce such obligations.

3.10       

Investor Representations and Warranties. The Investor hereby represents and
warrants to and agrees with the Issuer that:

3.10.1       

The Investor is an “accredited investor,” as such term is defined in Regulation
D promulgated by the SEC under the 1933 Act.

5 

 

 

3.10.2       

The Investor is purchasing the Securities for its own account for investment and
not with a view toward, or for resale in connection with, the public sale or any
distribution thereof in violation of the Securities Act or any applicable state
securities law, and has no direct or indirect arrangement or understandings with
any other person or entity to distribute or regarding the distribution of the
Securities.

3.10.3       

The Investor understands and agrees that the Securities have not been registered
under the 1933 Act or any applicable state securities laws by reason of their
issuance in a transaction that does not require registration under the 1933 Act
(based in part on the accuracy of the representations and warranties of Investor
contained herein), and that such Securities must be held indefinitely unless a
subsequent disposition is registered under the 1933 Act or any applicable state
securities laws or is exempt from such registration.

3.10.4       

The Securities may bear the following or similar legend upon issuance:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THIS SECURITY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR APPLICABLE
EXEMPTION OR SAFE HARBOR PROVISION.

3.11       

Delivery of Process by Investor to Issuer. In the event of any action or
proceeding by the Investor against the Issuer, and only by Investor against the
Issuer, service of copies of summons and/or complaint and/or any other process
which may be served in any such action or proceeding may be made by Investor via
U.S. Mail, overnight delivery service such as FedEx or UPS, email, fax, or
process server, or by mailing or otherwise delivering a copy of such process to
the Issuer at its last known address or to its last known attorney as set forth
in its most recent SEC filing.

3.12       

Opinion of Counsel. The Issuer shall provide the Investor with an opinion of
counsel prior to the Effective Date of this Agreement that neither this
Agreement, nor any other agreement between the parties, nor any of their terms
(including, but not limited to, interest, original issue discount, conversion
terms, warrants terms, penalties, fees or liquidated damages), individually or
collectively violate any usury laws in the State of Nevada. Prior to the closing
of this transaction, the Issuer and its management have reviewed such opinion,
consulted their counsel on the opinion and on the matter of usury, and have
further researched the matter of usury to their satisfaction. Further, the
Issuer and its management agree with the opinion of the Issuer’s counsel that
neither this Agreement nor any other agreement between the parties is usurious
and they agree they will not raise a claim of usury as a defense to the
performance of the Issuer’s obligations under this Agreement or any other
agreement between the parties. THE ISSUER HEREBY WARRANTS AND REPRESENTS THAT
THE SELECTION OF NEVADA LAW AS GOVERNING UNDER THIS AGREEMENT (I) HAS A
REASONABLE NEXUS TO EACH OF THE PARTIES AND TO THE TRANSACTIONS CONTEMPLATED BY
THESE AGREEMENTS; AND (II) DO NOT OFFEND ANY PUBLIC POLICY OF NEVADA, FLORIDA,
OR OF ANY OTHER STATE, FEDERAL, OR OTHER JURISDICTION. In the event that any
other opinion of counsel is needed for any matter related to this Agreement, the
Investor has the right to have any such opinion provided by its counsel.
Investor also has the right to have any such opinion provided by Issuer’s
counsel.

3.13       

Notices. Any notice required or permitted hereunder must be in writing and
either be personally served, sent by facsimile or email transmission, or sent by
overnight courier. Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.

3.14       

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of this Agreement may be effected by
email.

6 

 

 

3.15       

Entire Agreement. This Agreement and the other Transaction Documents constitute
the entire agreement between the Parties with respect to the subject matter
hereof and thereof and supersedes all prior agreements and understandings, both
oral and written, between the Parties with respect to the subject matter hereof
and thereof. The “Transaction Documents” means this Agreement, the Note, the
Warrant, the irrevocable instruction and share reservation letter agreement
between the Issuer, the Investor, and the Issuer’s transfer agent regarding the
Note and the Warrant, and the origination shares irrevocable instruction letter
agreement between the Issuer, the Investor, and the Issuer’s transfer agent.

3.16       

Expenses. The Issuer and the Investor shall pay all of their own costs and
expenses incurred with respect to the negotiation, execution, delivery and
performance of this Agreement. In the event any attorney is employed by either
party to this Agreement with respect to legal or equitable action, arbitration
or other proceeding brought by such party for the enforcement of this Agreement
or because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement, the prevailing party in
such proceeding will be entitled to recover from the other party reasonable
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.

3.17       

No Public Announcement. Except as required by securities law, no public
announcement may be made regarding this Agreement, the Note, the Warrant, or the
Purchase Price without written permission by both the Issuer and the Investor.

3.18       

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.

*          *          *

7 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
21st day of October, 2016.

  ISSUER:         BLUE SPHERE CORPORATION         By:       Shlomi Palas    
Chief Executive Officer         INVESTOR:             [               ]/ Its
Principal

 

 

 

 

I, Shlomi Palas, personally guarantee that, as set forth in Section 3.2 above,
in the event of a change in the Issuer’s transfer agent, the Issuer will provide
the Investor, within five business days following the termination, resignation
or replacement of the Issuer’s transfer agent or any subsequent transfer agent,
irrevocable instruction and share reservation letters, executed by the Issuer
and the new transfer agent, providing rights to the Investor identical to the
rights provided to the Investor in the irrevocable instruction and share
reservation letters between the Issuer, the Investor, and ClearTrust LLC. This
personal guarantee is limited to and applies only to the terms of this
paragraph.

______________________________________

Shlomi Palas

 

 

 

 

[Securities Purchase Agreement Signature Page]

 

8 

 